Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a composite as claimed in claims 1, 10 and 12.  The closest prior art of record is Hawtof et al. (US Patent Application No. 2008/0280057) and Mangan et al. (US Patent Application No. 2005/0226578).  Hawtof et al. teach a composite sheet comprising a glass soot sheet comprising glass soot particles bonded with other glass soot particles proximate thereto, wherein the glass soot particles are more specifically partially melted together with the other glass soot particles proximate thereto such that boundaries of at least some of the glass soot particles define voids in the soot sheet.  Hawtof et al. fail to teach wherein the composite sheet is a ribbon that comprises edge surfaces and two major surfaces, wherein the two major surface have surface areas larger than the edge surface such that the surface areas of the two major surfaces are each at least 5 times that of a third largest surface of the ribbon and wherein filler material filling at least some of the voids to thereby form the composite sheet, wherein the filler material comprises a polymeric material, wherein the filler material extends from the major surfaces of the glass soot sheet into the interior of the glass soot sheet and the filler material extends substantially though the thickness of the glass soot sheet.  Mangan et al. teach an optical fiber comprising a glass soot sheet having voids.  Mangan et al. fail to teach a composite sheet comprising a glass soot sheet comprising glass soot particles bonded with other glass soot particles proximate thereto, wherein the glass soot particles are partially .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/18/2022